This is an original proceeding in habeas corpus by Bill Kirk to secure his release from the State Penitentiary at McAlester where he was committed *Page 156 
from Tulsa county to serve a term of 35 years for the crime of robbery with firearms.
The only contention presented by petitioner is that the sentence assessed petitioner is excessive and in that connection alleges that a codefendant received a much lesser sentence and was paroled after serving three years. The petition further recites that petitioner has served ten years of the assessed judgment and should be released from custody.
Attached to the petition are a large number of letters recommending that the defendant be released.
There are no facts related in the petition which would give this court jurisdiction to grant the relief prayed. The question raised is purely one of clemency. In Oklahoma, by the provision of our Constitution, article 6, sec. 10, the power to grant clemency after conviction is vested solely in the Governor. The jurisdiction of this court in habeas corpus matters is limited strictly to those cases where the judgment and sentence rendered against petitioner is clearly void.
The writ of habeas corpus is denied.
BAREFOOT and DOYLE, JJ., concur.